                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

DIAMOND RESORTS CORPORATION,        )
                                    )
             Plaintiff,             )
                                    )
    v.                              )                       Case 6:18-CV-03053-MDH
                                    )
MUTUAL RELEASE CORPORATION, et al., )
                                    )
             Defendants.            )


                                            ORDER

       Before the Court is Plaintiff’s Motion for Sanctions (Doc. 202), Plaintiff’s Motion to

Compel Forensic Imaging (Doc. 193), and Defendant Jason Levi Hemingway’s Motion for

Evidentiary Hearing (Doc. 195). For the reasons stated below, the Court will grant Plaintiff’s

Motion for Sanctions and Motion to Compel Forensic Imaging. On August 29, 2019, the Court

held an evidentiary hearing concerning certain discovery violations raised in Plaintiff’s Motion to

Compel Forensic Imaging. (Doc. 226). Since this was the relief requested by Defendant in his

Motion, the Court considers this motion to have been granted but notes the hearing has already

taken place.

       1. Motion for Sanctions

       Plaintiff moved for sanctions against Defendant Jason Levi Hemingway for his repeated

failure to comply with the Court’s discovery orders. The Court will briefly review the history of

discovery between these parties.

       a. Background

       On December 21, 2018, Plaintiff served a request for production on Defendant. (Doc. 112).

On February 8, 2019, the Court ordered Defendant to supplement some of his interrogatory

                                                1

        Case 6:18-cv-03053-MDH Document 231 Filed 09/13/19 Page 1 of 8
responses and narrowed Plaintiff’s production requests. (Doc. 136). On February 27, 2019,

Plaintiff requested Defendant further supplement his responses to include all documents in his

control after identifying certain types of documents that they thought were missing from his first

production . Additional documents were produced to Plaintiff on March 20, 2019, but it was

nowhere close to the amount of documentation expected.

       Plaintiff, believing there to be further unproduced but responsive documents in

Defendant’s possession, started discussions with Defendant concerning additional production. On

April 2, 2019, the parties jointly moved to allow Defendant until April 8, 2019, to supplement his

responses so as to comply with his obligations under the Court’s discovery order. (Doc. 157). The

Court granted the parties’ motion, and additionally ordered Defendant to submit a privilege log for

any documents he believed should be withheld on the basis of a privilege. (Doc. 160). The Court

also clarified that all responsive Principal Transfer Group, Inc. (“PTG”) records under Plaintiff’s

control fell within the scope of discovery. Id. PTG is wholly owned and under the control of

Defendant Jason Hemingway.

       On April 8, 2019, Defendant produced 400 emails to Plaintiff in .pdf format, without any

attachments. Plaintiff left out a great deal of responsive records, including full payment or invoice

records, Salesforce records, and records relating to the services provided by PTG, Inc., to its

clients. Because Defendant’s production was clearly inadequate and violated the Court’s discovery

order, Plaintiff reached out to Defendant to inquire about the missing records. In response,

Defendant produced additional documents, mainly attorney referral forms belonging to PTG.

Plaintiff, still unsatisfied with this production, scheduled a telephone conference with the Court

for April 26, 2019. On April 25, 2019, Defendant produced yet more responsive documents, in

this case invoices belonging to PTG.



                                                 2

        Case 6:18-cv-03053-MDH Document 231 Filed 09/13/19 Page 2 of 8
       During the April 26 telephone conference (Doc. 171), the Court (1) ordered Plaintiff to

send Defendant a list of responsive documents it believed existed and was waiting to receive and

(2) ordered Defendant to provide responsive emails to Plaintiff with the metadata and attachments

intact. The Court advised Defendant that further obstinance during discovery would result in

sanctions. On April 27, 2019, Plaintiff sent to Defendant a list of responsive documents it believed

existed but that had not been produced. Defendant produced responsive emails on April 30 and on

May 2, 2019, although the May 2 production was in an apparently unviewable format. On May 9,

2019, Defendant made an additional production of emails, albeit without metadata. Throughout

the spring and summer of 2019, Plaintiff repeatedly requested payment records and invoices from

Defendant, as opposed to just emails. Defendant, during this period, produced no paper records or

any kind of records beside emails, which were themselves devoid of metadata or attachments.

       On June 5, 2019, the Court ordered Defendant to produce all responsive documents on a

rolling basis in accordance with the Court’s earlier order that all responsive documents be

produced by April 8, 2019. (Doc. 199). It characterized Defendant’s attitude toward discovery up

to that point as “lackadaisical, if not recalcitrant[.]” Id. On June 7, 2019, Defendant represented to

Plaintiff that all responsive documents had been produced.

       b. Missing Documents

       Plaintiff alleges that Defendant, despite his June 7 representation, has refused to produce

paper customer files, Salesforce records, disposition records, and payment or ACH records.

Plaintiff also accused Defendant of altering invoices by improperly redacting them in an attempt

to conceal the name of the company that generated that business for PTG and Hemingway.

       At the evidentiary hearing on Plaintiff’s sanctions motion, Defendant admitted that he

altered invoices by masking certain parts of those invoices during the copying process, and further



                                                  3

         Case 6:18-cv-03053-MDH Document 231 Filed 09/13/19 Page 3 of 8
admitted that not all responsive documents had been produced. Specifically, when asked if he

altered invoices to conceal the affiliate company that generated PTG’s business, Defendant

responded “Yes.” Defendant also admitted to not producing call records, disposition forms, paper

records, email attachments, or anything from the Salesforce database. Defendant claimed he was

not aware of his obligation to produce these records. However, this claim is simply not credible in

light of documentary evidence showing Plaintiff specifically requested these documents as early

as April 27, 2019. Finally, Defendant did not produce call notes maintained by PTG staff that

detailed specific customer interactions, even though these records would be responsive and were

confirmed to exist at the hearing.

       Defendant has not yet produced any invoices, ACH records, or payment records, despite

Plaintiff specifically requesting these documents on April 27, 2019. At the hearing, Defendant

claimed at one point he was never asked for those records. Again, this is clearly false—those

records were requested in the April 27, 2019 email. At a different point during the hearing,

Defendant acknowledged he was aware of his obligation to produce those records but claimed the

ACH records and other payment records were difficult to produce because some of those records

were generated when PTG was using a different bank. Defendant’s banking decisions do not

provide an adequate excuse for his failure to comply with discovery orders. Even having switched

banks, Defendant is assumed to have access to records generated in the course of his business that

lie in the custody of his former banks.

       The Court notes that Plaintiff at the evidentiary hearing submitted into evidence multiple

records, including invoices, obtained from Defendant months earlier in litigation before the U.S.

District Court for the Middle District of Florida docketed as Wyndham Vacation Ownership, Inc.,

et al., v. The Montgomery Law Firm, LLC, et al., and assigned number 6:18-cv-02121-ORL-KRS.



                                                4

        Case 6:18-cv-03053-MDH Document 231 Filed 09/13/19 Page 4 of 8
Upon its own review of these records, the Court finds them to be responsive and concludes they

should have been produced by Defendant in this litigation. The existence of these records confirms

Defendant has withheld records in its possession in violation of the Court’s discovery orders.

         c. Sanctions

         After careful review of the record in this case and after a hearing on the matter, the Court

finds that Defendant’s repeated refusal to comply with the orders of this Court during discovery

merits sanctions. Defendant has repeatedly violated of the Court’s discovery orders by failing to

timely produce extant and responsive records. Defendant’s conduct has been marked by the

repeated use of dilatory and evasive tactics, most notably by (1) producing records in unusable

formats; (2) making false representations as to the completion of production, only to produce more

records upon further inquiry from Plaintiff; (3) not producing certain types of records known to

exist; and (4) intentionally masking information from invoices produced during the copying

process. To this day, he has not produced certain key records, most notably Salesforce records,

paper records, call notes, and unaltered invoices. Defendant’s conduct has grossly delayed this

litigation, causing serious prejudice to Plaintiff and creating unnecessary work for the Court and

Plaintiff’s counsel. Most troublesome, the fact that Defendant intentionally altered records before

producing them to Plaintiff raises an inference that Defendant’s defiance and slow-walking, far

from being the result of incompetence or naivety as to the seriousness of his discovery obligations,

was an attempt to conceal evidence that would be probative of Plaintiff’s claims. Falsifying

evidence imposes unacceptable burdens on the opposing party and the Court, even when the

alteration is discovered. Secrease v. Western & Southern Life Ins. Co., 800 F.3d 397, 402 (7th Cir.

2015).




                                                  5

          Case 6:18-cv-03053-MDH Document 231 Filed 09/13/19 Page 5 of 8
       By way of a remedy, Plaintiff requests that Defendant’s pleadings be struck and that default

be entered in its favor. These sanctions are allowable under Fed R. Civ. P. 37 but are only an option

if there is (1) an order compelling discovery; (2) a willful violation of the order; and (3) prejudice.

Comstock v. UPS Ground Freight, Inc., 775 F.3d 990. 992 (8th Cir. 2014) (internal citations

omitted). In addition, a sanction less extreme than dismissal must be investigated unless

Defendant’s failure was both deliberate and in bad faith. Id. (quoting Avionic Co. v. Gen. Dynamics

Corp., 857 F.2d 555, 558 (8th Cir. 1992). The Comstock elements are satisfied in this case because

there have been willful violations of the Court’s discovery orders, resulting in prejudice. However,

although Defendant deliberately altered certain records and engaged in dilatory tactics, the Court

believes Defendant either acted in bad faith or gravely misunderstood the nature of his discovery

obligations and the seriousness of the Court’s orders. The latter could fall partly upon the shoulders

of defense counsel Montgomery, who either failed to explain Defendant’s discovery obligations

and the Court’s expectations to his client and/or provide proper professional guidance to his client

in the discovery process. Nonetheless, this Court believes entering default is a more extreme

measure than is necessary here at this time. For that reason, although the Court will sanction

Defendant, it will give him a final chance before resorting to the drastic sanctions authorized by

Fed. R. Civ. P. 37(b)(2)(A)(iii) and (vi).

       Under Fed. R. Civ. P. 37(b)(2)(C), the Court must order the disobedient party to pay the

reasonable expenses, including attorney’s fees, caused by the failure to comply with the Court’s

discovery orders. Consequently, Defendant is hereby ORDERED to pay Plaintiff’s reasonable

expenses, including attorney’s fees, caused by his failure to comply with the Court’s discovery

orders. Plaintiff has 14 days to move the Court for an amount it contends is due as a result of




                                                  6

         Case 6:18-cv-03053-MDH Document 231 Filed 09/13/19 Page 6 of 8
discovery delays and failures and shall support that amount with explanation and available

documentation. Defendant is granted 14 days to respond to Plaintiff’s motion.

       Finally, the Court again advises Defendant that, pursuant to the Court’s prior orders, he is

obligated to produce to Plaintiff in unaltered form all Salesforce records, disposition records, client

records, hard-copy records, ACH and other payment records, invoices, attachments to already-

produced emails, call notes, Google Sheets, Quickbook records, and any other responsive

documents within his control or possession. Defendant shall produce these documents to Plaintiff

no later than a week from the date this Order is entered. If Defendant believes any of these records

are privileged, he shall submit those documents to the Court with an accompanying privilege log.

If the Court later finds that Defendant has not fulfilled his discovery obligations within this

timeframe, it will upon Plaintiff’s motion consider whether additional sanctions, as well as the

entry of a contempt order, may be appropriate.

       2. Plaintiff’s Motion to Compel Forensic Imaging

       In light of Defendant Jason Levi Hemingway’s admitted alteration of certain documents,

it is ORDERED that Plaintiff is authorized to employ a third-party e-discovery vendor to

forensically inspect any computers belonging to Defendant or under his control that contain

responsive documents. See Balboa Threadworks, Inc. v. Stucky, 2006 WL 763668, at *3 (D. Kan.

Mar 24, 2006); Jacobson v. Starbucks Coffee Co., 206 WL 3146349, at *7 (D. Kan. Oct. 31, 2006)

(authorizing forensic imaging of a defendant’s computer in light of incomplete and inconsistent

responses to discovery requests regarding records on that computer). Plaintiff may make copies of

any responsive records not already in Plaintiff’s possession but may not retain any non-responsive

or privileged records. If Defendant asserts privilege over a record, they shall submit the evidence

to the Court with a privilege log. Plaintiff and Defendant shall arrange for the forensic inspection



                                                  7

         Case 6:18-cv-03053-MDH Document 231 Filed 09/13/19 Page 7 of 8
to occur at a time and place convenient to both parties but in no event later than the close of

discovery.

       IT IS SO ORDERED.




DATED: September 13, 2019

                                                     /s/ Douglas Harpool_______________
                                                   DOUGLAS HARPOOL
                                                   UNITED STATES DISTRICT JUDGE




                                              8

        Case 6:18-cv-03053-MDH Document 231 Filed 09/13/19 Page 8 of 8
